internal_revenue_service department of the treasury index no 468b 468b 468b washington dc cid number release date person to contact identifying number telephone number refer reply to cc dom it a - plr-105180-99 date date in re legend restricted trust account company subsidiary plan trust products court district courts date date date s plr-105180-99 t u v w x y z dear this is in response to a ruling_request submitted on behalf of company dated date and supplemental letters dated date date date and date you have requested the following rulings the trust will constitute a qualified_settlement_fund under sec_468b of the internal_revenue_code and sec_1_468b-1 of the income_tax regulations and company’s payments to the trust will be deductible by company under sec_162 and sec_461 when they are made facts company is a corporation using the accrual_method of accounting company previously manufactured and sold the products which led to the filing of numerous personal injury and product_liability lawsuits against company aced with mounting litigation company filed a bankruptcy petition on date in the court after lengthy plr-105180-99 negotiations the plan which provides for the reorganization of company was filed on date the plan provides two alternative claim resolution methods for those claimants with claims related to the manufacture and sale of the products claimants meeting specific criteria may resolve their claims by accepting one or more settlement payments provided under the plan claimants who wish to litigate their claims instead of settling may elect to do so as an integral part of the plan subsidiary is being established as a wholly owned subsidiary of company to assume liability for defend and resolve litigated claims this will accomplish a major objective of the plan by assuring claimants the opportunity to litigate claims related to the products and freeing company from the distraction of actually conducting the litigation subsidiary will not engage in any trade_or_business other than the resolution of litigated claims subsidiary will be managed exclusively for the benefit of company and company’s shareholders subsidiary will have a single officer and a board_of directors selected by company subject_to the approval of the court subsidiary will have nominal assets your letter of date includes a representation by company that its initial basis in its subsidiary’s shares under sec_351 and sec_358 will be equal to company’s basis in the assets it transfers to subsidiary at the time of its incorporation company also represented that for basis purposes any company liabilities resolved by subsidiary under the plan_of_reorganization will be ignored claimants who elect to litigate will either initiate suit against subsidiary or continue existing litigation against subsidiary instead of company settlements for litigated cases will be recommended by subsidiary and subject_to the approval of company company also retains the authority to approve defense costs over a certain amount one of the district courts will appoint an individual to assist it in the administration of the litigated claims and the individual’s assigned duties will include review of proposed settlements and defense costs if a litigated claim is settled or reduced to final judgment it will be presented for payment from the funds in the trust and payment will be made directly from the trust to the litigating claimant and generally his or her counsel similarly defense costs will be paid directly from the trust to the persons performing the defense work subsidiary will receive amounts from the trust only for the salary of subsidiary’s manager the salaries of approximately z employees who will monitor the defense work and maintain information on the lawsuits the leasing of office space and equipment for the employees and certain incidental costs such as postage utilities and office supplies in order to satisfy settling and litigated claims company will establish the trust an irrevocable_trust under state law the plan provides that company in full release satisfaction and discharge of all claims will execute and deliver the trust instrument and other documents the court will maintain continuing and exclusive jurisdiction over plr-105180-99 the trust and its assets the district courts do not have jurisdiction over the trust but will exercise jurisdiction or supervision over matters arising in the settlement and litigation of claims that affect the timing and amount of payments received by claimants under the plan company will be required to pay a maximum of dollar_figures to the trust in a series of payments company will be required to make an initial payment on the effective date of the plan or under certain circumstances at a time prior to the effective date even after the plan has been confirmed the effective date will not occur until certain conditions are satisfied or are waived by company and certain other parties one of these conditions concerns the resolution of any appeal filed from the court’s confirmation order that challenges the schedule of payments or releases from liability the plan provides that even if that specific type of appeal is filed and if the confirmation order is not stayed pending resolution of such an appeal company will be required to make an initial payment of dollar_figuret as well as subsequent payments of insurance proceeds shortly after company receives such amounts the plan provides that these funds are to be paid to the trust which will retain these payments in the restricted trust account pending the outcome of the appeal your letter of date provides that this restricted trust account will be a_trust account within the trust pursuant to the trust agreement rather than a separate_entity additionally the restricted trust account will be administered by the trustee of the trust rather than by a separate fiduciary you have represented that the trust agreement submitted with your letter dated date will be modified to incorporate the escrow arrangement contained in the plan through the use of the restricted trust account accrued interest is to be retained in the restricted trust account investment decisions will not be made by company during the pendency of the appeal funds may be withdrawn from the restricted trust account for certain administrative expenses that the trust incurs related to settling and litigating claims company will not control the withdrawal of funds to meet trust expenses expenditures of the restricted trust account funds will be overseen by the district courts through annual budgets during the pendency of any appeal if the appeal does not result in a reversal of the confirmation order the funds held in the restricted trust account will either be transferred to an unrestricted account within the trust or retained in the same account without any special restrictions and settlement and litigation of claims will commence if the appeal results in the reversal of the confirmation order the funds in the restricted trust account will be forwarded to company if company is required to make the initial payment on the effective date company will pay either dollar_figureu or dollar_figurev to the trust depending on when the effective date occurs after a specified time measured from the effective date company will be required to make subsequent payments to the trust on an as needed basis to pay claims and expenses as well as to maintain a specified amount for a reserve company will receive periodic notices concerning the subsequent payments it is required to make to the trust unless the court orders otherwise company must pay the amount stated in a notice shortly after the notice is received the subsequent payments are subject_to plr-105180-99 an annual liability limit of dollar_figurew and the first annual period begins on date in any year for which company’s payments are less than the annual liability limit the next succeeding annual liability limit is increased to reflect the difference a notice may not be submitted to company if it will cause company’s payments to exceed the applicable annual liability limit company will generally be required to transfer insurance proceeds to the trust shortly after company receives such amounts this requirement may result in the modification of the annual liability limits certain other limited circumstances may also result in the modification of the annual liability limits the plan specifies a dollar limit on the maximum amount payable from the trust for litigated claims and related expenses this limit is dollar_figurex similarly there is a limit on the maximum amount payable from the trust for settled claims and related expenses this limit is dollar_figurey plus trust earnings there are other dollar limits on the maximum amounts payable from the trust for particular types of settled claims no separate funds or accounts will be maintained within the trust for litigated claims settled claims or particular types of settled claims thus payments will be made to the trust rather than to separate funds or accounts upon termination of the trust any trust funds allocable to the settlement of claims will be distributed if cost effective to the holders of allowed claims if such a distribution would not be cost effective these funds will be distributed to a medical_research institute or university no amount in the trust allocable to the settlement of claims will revert to company upon termination of the trust any amounts allocable to litigation of claims will be distributed to company however company represents that upon termination it expects to receive no assets or nominal assets in this manner company maintains products liability insurance company’s insurers have to date paid substantial amounts pursuant to several insurance policies company expects to receive additional insurance proceeds from these insurers over time your letters of date and date include representations by company that it will include in gross_income all insurance proceeds received by it or paid_by an insurer to the trust on its behalf fund classification sec_468b of the code provides that nothing in any provision of law will be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468b of the code the secretary has published sec_1_468b-1 through 468b-5 of the regulations regarding qualified settlement funds plr-105180-99 sec_1_468b-1 of the regulations provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor or related_persons based on the facts represented the trust meets all three requirements of sec_1 468b- c of the regulations first the trust will be established pursuant to an order of the court and will be subject_to the court’s continuing jurisdiction second the trust was established to resolve or satisfy one or more claims that have resulted from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of a tort breach of contract or violation of law third the trust will be a_trust under state law and the trust’s assets will be segregated from other assets of company and related_persons additionally we conclude that the restricted trust account is part of the trust deduction of payments sec_162 provides the general_rule that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see also sec_1_162-1 sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income if the settlement of an insurance claim occurs after a transferor makes a transfer to a qualified_settlement_fund for which a deduction has been taken the transferor must include in income the amounts received from the settlement of the insurance claim to the extent of the deduction sec_461 provides the general_rule that the amount of any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income plr-105180-99 sec_461 provides the general_rule that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 provides that the all_events_test is met with respect to any item if all events have occurred which determine the fact of the liability and the amount of such liability can be determined with reasonable accuracy sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_468b-3 provides the general_rule that for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability sec_1 468b- c and provide exceptions to the general_rule sec_461 provides in part that if the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of sec_461 then the deduction shall be allowed for the taxable_year of the transfer see also sec_1_461-2 sec_1_461-2 provides in part that the term asserted_liability means an item with respect to which but for the existence of any contest in respect of such item a deduction would be allowable under an accrual_method of accounting sec_1_461-2 provides in part that any contest which would prevent accrual of a liability under sec_461 shall be considered to be a contest in determining whether the taxpayer satisfies sec_461 a contest arises when there is a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amount of an asserted_liability sec_1_461-2 provides in part that a taxpayer may provide for the satisfaction of an asserted_liability by transferring money or other_property beyond his control i to the person who is asserting the liability ii to an escrowee or trustee pursuant to a written_agreement among the escrowee or trustee the taxpayer and the person who is asserting the liability that the money or other_property be delivered in accordance with the settlement of the contest or iii to an escrowee or trustee plr-105180-99 pursuant to an order of the united_states any state or political_subdivision thereof or any agency_or_instrumentality of the foregoing or a court that the money or other_property be delivered in accordance with the settlement of the contest a taxpayer may also provide for the satisfaction of an asserted_liability by transferring money or other_property beyond his control to a court with jurisdiction over the contest in order for money or other_property to be beyond the control of a taxpayer the taxpayer must relinquish all authority over such money or other_property sec_1_461-2 provides in part that in order for a contest with respect to an asserted_liability to exist after the time of transfer such contest must be pursued subsequent to that time thus the contest must have been neither settled nor abandoned at the time of the transfer a contest may be settled by a decision judgment decree or other order of any court of competent jurisdiction which has become final or by written or oral agreement between the parties initially we note that the analysis under sec_162 could be affected by the form of the plan because it uses subsidiary as a nominal defendant in the litigation and subsidiary will assume liability for the litigated claims and associated expenses it is a well established principle that a taxpayer may not deduct a voluntary payment of another person’s liability as an ordinary and necessary business_expense however the tort and product_liability lawsuits and potential lawsuits arise from company’s manufacture and sale of the products which was one of its principal business activities moreover company will make the payments to the trust to satisfy and discharge the claims related to the manufacture and sale of the products which includes both settling and litigated claims furthermore company will be legally obligated to make the payments to the trust the court will retain jurisdiction over company’s performance and the court may impose such remedies as it determines to be necessary and appropriate to remedy any breach of company’s obligation to make the payments and to deter or protect against any subsequent breach additionally subsidiary will have only nominal assets the litigated claims whether settled or reduced to final judgment will be presented for payment from the funds in the trust and payment will be made directly from the trust to the litigating claimants and generally their counsel accordingly based on the facts represented company’s payments to the trust will be for ordinary and necessary business_expenses under the plan there are two types of circumstances where company’s liability could remain contested in litigation at the time it makes payments the first set of circumstances concerns payments company makes to the trust on or after the effective date of the plan even after the plan has been confirmed the effective date will not occur until certain conditions are satisfied or are waived by company and certain other parties one of these conditions concerns the resolution of any appeal filed from the court’s confirmation order that challenges the schedule of payments or releases from liability consequently if this condition is waived and the remaining conditions are satisfied or waived company’s liability to make payments on and after plr-105180-99 the effective date could be contested in litigation when such payments are made during a pending appeal the second set of circumstances concerns a special provision in the plan that may require company to make payments before the effective date the plan provides that even if the specific type of appeal described above is filed and if the confirmation order is not stayed pending resolution of such an appeal company is still required to make an initial payment as well as subsequent payments of insurance proceeds shortly after company receives such amounts under these circumstances company will make the payments to the trust which will be required to retain these payments in the restricted trust account pending the outcome of the appeal the restricted trust account will be an account within the trust the trust agreement submitted with your letter dated date will be modified to incorporate the escrow arrangement contained in the plan through the use of the restricted trust account accrued interest is to be retained in the restricted trust account investment decisions will not be made by company during the pendency of the appeal funds may be withdrawn from the restricted trust account for certain administrative expenses that the trust incurs related to settling and litigating claims company will not control the withdrawal of funds to meet trust expenses expenditures of the restricted trust account funds will be overseen by the district courts through annual budgets during the pendency of any appeal if the appeal does not result in a reversal of the confirmation order the funds held in the restricted trust account will either be transferred to an unrestricted account within the trust or retained in the same account without any special restrictions and settlement and litigation of claims will commence if the appeal results in the reversal of the confirmation order the funds in the restricted trust account will be forwarded to company under these two types of circumstances all the events that establish the fact of the liability may not have occurred at the time company will make certain payments because company’s liability will remain contested in litigation in the case of claims contested in litigation the fact of the liability and the amount do not become fixed until the judgment of the court becomes final and nonappealable see 366_us_380 motion for leave to file petition for reh’g as amicus curiae denied 368_us_884 however sec_461 provides a narrow exception to the general_rule that the amount of a contested liability cannot be taken into account by an accrual_method taxpayer based on the facts represented the requirements of sec_461 will be met with respect to both sets of circumstances described above the possible appeal concerning the schedule of payments and releases from liability will be a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amount of an asserted_liability also under the first set of circumstances described above company will transfer money beyond its control to the trust under the second set of circumstances described above the money will be plr-105180-99 transferred beyond company’s control to the restricted trust account which is part of the trust moreover the court will approve both the plan and the trust agreement which will be executed by company the trustee of the trust and authorized representatives of the claimants additionally the contest with respect to the asserted_liability will exist after the time of the transfer finally but for this contest a deduction would be allowed for the taxable_year of the transfer because company will make the transfer to the trust to resolve or satisfy a liability described in sec_1_468b-1 and the amount of the liability can be determined with reasonable accuracy no later than the time each payment will be made based on the facts represented including that company will include in gross_income all insurance proceeds received by it or paid_by an insurer to the trust on its behalf we conclude that if company is required to make the initial payment prior to the effective date such payment is deductible under sec_162 at the time such payment is made to the trust if prior to the effective date company is required to make subsequent payments that are attributable solely to insurance proceeds received during a pending appeal such payments are deductible under sec_162 at the time such payments are made to the trust if company is required to make the initial payment on the effective date such payment is deductible under sec_162 at the time such payment is made to the trust and company’s subsequent payments to the trust after the effective date on an as needed basis in response to the notices which are not permitted to cause payments to exceed the annual liability limits as modified are deductible under sec_162 at the time such payments are made to the trust a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-105180-99 enclosures copy of this letter copy for sec_6110 purposes cc cc sincerely assistant chief_counsel income_tax accounting by michael l gompertz jr assistant to branch chief branch
